Case 1:19-cv-07767-LJL Document 78

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

Rekor Systems, Inc.
Plaintiff,

Vv.

Suzanne Loughlin, Harry Rhulen and
James Satterfield,
Defendants
And

CrisisRisk Strategies, LLC

Additional Plaintiff
On Counterclaims

Vv.

Robert A. Berman, Eyal Hen,

James K. McCarthy, Paul A. de Bary,
Glenn Goord, Christine Harada, David
Hanlon, Richard Nathan, Steven

D. Croxton, Firestorm Solutions, LLC,
and Firestorm Franchising, LLC

Additional Defendants
On Counterclaims

 

Xx

Filed 04/27/20 Page 1 of 2

No. 19-cv-7767 (LJL)

NOTICE OF MOTION

PLEASE TAKE NOTICE that, upon (a) Defendants’ Memorandum of Law In Support

of Their Motion For Judgment on the Pleadings, dated April 26, 2020; and (b) the Declaration of

Robert C. Boneberg, dated April 26, 2020, and the exhibits thereto; and (c) all prior proceedings

and matters of record in this action, Defendants Suzanne Loughlin, Harry Rhulen and James

Satterfield (“Defendants”), by and through their undersigned counsel, will move this Court

before the Honorable Lewis J. Liman, United States District Judge, Southern District of New
Case 1:19-cv-07767-LJL Document 78 Filed 04/27/20 Page 2 of 2

York, at the United States Courthouse, 500 Pearl Street, New York, New York, courtroom 15C,
at a time and date to be determined by the Court, for an order pursuant to the Federal Rule of
Civil 12(c) (i) granting Defendants partial judgment on the pleadings, and dismissing plaintiff's
claim for rescission, with prejudice; and (ii) for such other and further relief as to this Court

seems just and proper.

Dated: April 26, 2020

Respectfully submitted,

Ab Lb

John J. D. McFerrin-Clancy, Esq
17 State Street, 40" Floor

New York, NY 10004
jmc(@mcferrin-clancy.com
646.771.7377

And

Robert C. Boneberg, Esq.

43 Madison Avenue
Maplewood, NJ 07040
bonebergesquire@ gmail.com

973.886.6576

Attorneys For Defendants and
Additional Plaintiff on Counterclaims
